BAER, J.-
The demurrer to the declaration in this case must be sustained upon the authority of Bartlett vs. Christhilf, 69 Md., 219-231.
It is admitted that the case as set forth in the declaration, is one for the malicious abuse of the process of the court. There is no allegation of the arrest of the person of the plaintiff or the seizure of her property, and the *356Court of Appeals in the case referred to expressly says that “all the cases upon this subject” depend upon one or the other of these two things.
Demurrer sustained with leave to the plaintiff to file an amended declaration within fifteen days.